Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, 4-7, 9-14, 16-23 are currently pending in the application. Claims 9, 23, 4, 6, 13, 16, 17, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-29-2021.  The traversal is on the ground(s) that Applicant asserts that the minimal combinatorial 5600 species of antigen presenting cells is a reasonable number of species of artificial antigen presenting cells for the examiner to consider in the office action.  This is not found persuasive because while applicant may claim as many species as desired, however in an application containing a generic claim and claims to more than one patentably distinct species the examiner may require Applicant to elect a species to which the claims will be restricted in no claim to the genus is found to be allowable. See CFR 1.146.
The requirement is still deemed proper and is therefore made FINAL.
Therefore claims 1, 2, 5, 7, 10, 11, 12, 14, 18, 19, 20, 21 are examined on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 7, 10, 11, 12, 14, 18, 19, 20, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, does not reasonably provide enablement for a method of expanding any immune cell for immune therapy with an aAPC that expresses a scFv directed to any T cell inhibitory molecule or even the limited variety of inhibitory molecules described in the instant claims 5, 6 and 12, 13, in combination with an scFV or ligand to any co-stimulatory molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicant claims to expand any immune cell for producing cells that are effective in immunotherapy with the aAPC comprised of the limitations set forth in the instant claims. Immune cells as broadly claimed may encompass any variety of T cell including all variety of T cell subsets, such as Tregs, TH17, TH1, Th2, and B cells, neutrophils, monocytes, dendritic cells, thymocytes, any number of immature precursor cells. Essentially any cell that might be reasonably associated with the immune system. With respect to the aAPC cell applicant claims a cell which expresses a scFv which binds to any “T cell inhibitory . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the cell line” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 and 11 recite “a cell”.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Riley et al (US20130071409A1). Instant Claim 1 describes a method of expanding an immune cell, as tumor infiltrating lymphocyte (claim 2), utilizing artificial antigen presenting cells. The artificial antigen presenting cell comprises a cell, the cell:
A. secretes one or more scFv antibody which bind a T cell inhibitory molecule, or combination.
B. contains on its membrane a scFv which selectively binds CD3
C. contains on its membrane one or more scFv or ligand that bind a co-stimulatory molecule on T cells.
In regards to claim 1 , the disclosure of Riley et al describes that an aAPC may be constructed which secretes an antibody, which is defined as encompassing scFv molecules, to a cytokine which conventionally would provide inhibitory signals to a TH17 cell thus abrogating the inhibitory signal derived from the cytokine (0051) (0113) (0169) as in the instant claim 1. With respect to the limitation that the aAPC may comprise a membrane bound scFv, the disclosure of Riley describes that aAPC may be engineered to comprise a first agent which binds the TCR/CD3 complex of a T cell such as membrane bound scFv directed to CD3 is embodied as an aAPC which has on its surface expressed an antibody directed to a ligand of interest (0122) (0142). A scFv or ligand that is directed to a costimulatory molecule is also contemplated as being provided for on the surface of an aAPC of the invention (0141) and more specifically ICOS-Ligand expressing aAPC. The aAPC of the invention are described as useful in expanding T immune cells of the TH17 phenotype for immune therapy (0141).  With regards to claim 2 the 
Conclusion
Summary: No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644